DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on May 20, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed November 24, 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 4 has been canceled. Claims 1-3 and 5-21 are pending. Claims 20-21 are withdrawn. Claim 1 has been amended. Claims 1-3 and 5-19 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi et al. "The use of autologous Schwann cells to supplement sciatic nerve repair with a large gap: first in human experience." Cell transplantation 25.7 (Online pub date: Nov 2015): 1395-1403 (hereinafter Levi, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on November 24, 2021. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 describes a method of producing a population of human Schwann cells, the method comprising (a) incubating human fascicles with forskolin, heregulin, or a combination of forskolin and heregulin for a priming period of three to fourteen days to produce primed fascicles, (b) incubating the primed fascicles with one or more tissue dissociation enzymes to produce primed Schwann cells, (c) culturing the primed Schwann cells at an initial P0 density of 10,000 cells/cm2 to 15,000 cells/cm2 for a period of time to achieve no greater than 90% confluence, (d) expanding the population of Schwann cells by culturing the Schwann cells at an initial passage density of 6667 cells/cm2 to 13333 cells/cm2 for a period of time to achieve no greater than 90% confluence for at least two passages, and (e) harvesting the population of human Schwann cells. 
Claim 2 describes the method of claim 1, wherein the priming period comprises three to eight days. 
Claim 3 describes the method of claim 2, wherein the priming period comprises eight days. 
Claim 5 describes the method of claim 1, wherein the human fascicles are extracted from human nerve tissue one day or more following dissection. 
Claim 6 describes the method of claim 5, wherein the human fascicles are extracted from human nerve tissue about seven days following dissection. 
Claim 7 describes the method of claim 5, wherein the human nerve tissue is sural nerve tissue. 

Claim 9 describes the method of claim 8, wherein step (b) comprises incubating the primed fascicles with the tissue dissociation enzyme for 16 hours to 18 hours. 
Claim 10 describes the method of claim 1, wherein the tissue dissociation enzyme is a metalloprotease. 
Claim 11 describes the method of claim 1, wherein the tissue dissociation enzyme(s) is collagenase, neutral protease, or a combination of collagenase and neutral protease. 
Claim 12 describes the method of claim 1, wherein steps (c) and (d) comprise culturing the Schwann cells in a container having a laminin-coated surface. 
Claim 13 describes the method of claim 12, further comprising, directly following step (c), determining the percentage of Schwann cells in the culture and, if the percentage is less than 80%, transferring the Schwann cells to an uncoated container for a period of time to allow fibroblast adhesion to the container. 
Claim 14 describes the method of claim 1, wherein steps (c) and (d) comprise culturing the Schwann cells for a period of time to achieve 60%-90% confluence. 
Claim 15 describes the method of claim 14, wherein steps (c) and (d) comprise culturing the Schwann cells for a period of time to achieve 80%-90% confluence. 
Claim 16 describes the method of claim 1, wherein step (c) comprises culturing the primed Schwann cells at an initial P0 density of 13,333 cells/cm2 for a period of time to achieve no greater than 90% confluence. 
Claim 17 describes the method of claim 1, wherein step (d) is performed for three passages. Claim 18 describes the method of claim 1, further comprising (f) washing the population of Schwann cells at least two times. 
2 to 15,000 cells/cm2, (d) culturing the Schwann cells until 80%-90% confluence, (e) passaging the Schwann cells into larger laminin-coated tissue culture containers at an initial passage density of 6667 cells/cm2 to 13333 cells/cm2, (f) passaging the Schwann cells when 80%-90% confluence is obtained no more than three times, wherein the Schwann cells are seeded at an initial passage density of 6667 cells/cm2 to 13333 cells/cm2 at each passage, (g) harvesting the population of human Schwann cells, and (h) washing the harvested population of human Schwann cells at least twice.
Levi describes a method of isolating a population of human Schwann cells (hSC) from the sural nerve and traumatized sciatic nerve ends while achieving 90% and 97% purity, respectively (Levi, abstract and pg 397 para 2 and 3). Levi describes methods for culturing the isolated hSCs by dissecting the sciatic and sural nerves by pulling the fascicles from the epineurium and transferring the contents to a culturing flask with mitogens including 2mM forskolin and 10nM human recombinant heregulin as well as other factors for 7 and 5 days, respectively (Levi, para 3 pg 1397). Levi describes incubating the primed fascicles with dissociation enzymes including neutral protease and collagenase for 18 hours to produce primed hSC (Levi, para 1 pg 1398). Levi describes centrifuging the dissociated cells into a pellet and culturing the primed hSCs on a mouse laminin coated plate. Levi describes culturing to 80% confluency which occurred after a period of 7 days of culturing. Levi describes the viable cell count of sural nerves to be 19.2 million cells while the sciatic nerve count was 10 million cells (Levi, para 1 pg 1398). Levi describes washing the final cells several times and harvesting the hSCs for transplantation (Levi, para 1 pg 1398). Levi describes procedures wherein “after two passages the Schwann cell isolates were combined with sural nerve grafts to repair a large sciatic nerve defect after a traumatic nerve injury”, thus anticipating applicants claim to  

Response to Traversal
Applicant traverses the instant rejection by arguing that the Office has not established that Levi teaches the claimed seeding densities which are argued to provide a practical and technical advantage. Specifically, Applicant argues that a step including expanding the population of Schwann cells by culturing the cells at an initial passage density of 6667 cells/cm2 to 13,333 cells/cm2 for a period to achieve no greater than 90% confluence for at least two passages as described in claim 1(d) is not taught by Levi. Applicant states that since Levi does not describe each and every feature of the claimed subject matter, the rejection under 102 is improper. 
This argument has been fully considered, but is not found persuasive. Levi expressly describes culturing and expanding the primed Schwann cells on laminin-coated plates using the described culture medium (CM). Levi states that “the cells were fed with CM every 3 days. After 7 days, cells reached 80% confluence for both nerve preps…the viable cell count of sural nerve was 19.2 million cells and of the sciatic nerve was 10 million cells” (Levi, para 1 pg 1398). Levi’s description of reaching 80% confluence anticipates applicants claim to “no greater than 90%” confluence”. Furthermore, Levi’s description of centrifuging and plating on laminin coated plates (1  µl/cm2 with a stock concentration of 1 mg/ml) to reach viable cell counts of 19.2 million and 10 million cells, wherein the chambers have areas of 636 cm2 indicates final cellular densities of 15,723 - 29,874 cells/cm2. Assuming normal nerve cell growth rates over a period of 7 days (approximately doubling in 7 days), a simple back calculation indicates that the initial passage density was approximately 10,000 cells/cm2, falling within the claimed range of 6,667 cells/cm2 to 13,333 cells/cm2. Furthermore, Levi describes procedures wherein “after two passages the .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikael et al. US/0069525A1, published 3/31/2005 (hereinafter Mikael, reference of record) in view of Kaewkhaw et al. "Integrated culture and purification of rat Schwann cells from freshly isolated adult tissue." Nature protocols 7.11 (2012): 1996-2004 (hereinafter Kaewkhaw, reference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on November 24, 2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of claims 1-3 and 5-19 can be found above and are further rejected as being obvious over Mikael in view of Kaewkhaw. 
Mikael describes a method for producing cultured hSC from sural and peripheral nerve tissue (Mikael, para 12). Mikael describes preforming a biopsy wherein peripheral nerve tissue is washed with a 5 cells/25 cm2 to produce an appropriate cell number for transplantation to the patient (Mikael, para 15). Mikael also describes culturing until “sub-confluent”, which is equivalent to less than 90% confluence as recited in claims 1(c) and 13-16 (Mikael, para 30). Mikael further describes culturing for a period of time to allow for fibroblast adhesion (Mikael, para 30). Mikael describes culturing over multiple passages as described in the instant claims (Mikael, para 20-37). Mikael does not expressly disclose the use of heregulin as a mitogen for culturing human fascicles or the use of a neutral protease as a tissue dissociation enzyme.
Kaewkhaw describes a procedure for isolating and culturing rat SC from freshly resected nerve tissue. Kaewkhaw discloses the use of heregulin as a mitogenic culturing factor to minimize fibroblast overgrowth while stimulating SC proliferation (Kaewkhaw, para 5 pg 1996). Kaewkhaw further describes the use of enzymatic dissociation enzymes to release SC followed by in vitro culture in a medium rich in mitogens for stimulating cell proliferation (Kaewkhaw, pg 1996 para 2). Kaewkhaw outlines several tissue processing and dissociation steps in Table 1 and section “Tissue dissociation and cell seeding” (Kaewkhaw, pg 2000). 
It would have been prima facie obvious to one of ordinary skill in the art to use neutral protease as a tissue dissociation enzyme and heregulin as a mitogen as disclosed by Kaewkhaw for culturing the hSC from sural and peripheral nerve tissue described by Mikael. Kaewkhaw identified the unique advantages in using heregulin as a mitogenic culturing factor to minimize fibroblast overgrowth while 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine any deviation in cell density, culturing time, confluence or dissociation time that occurs between the disclosures of Mikael in view of Kaewkhaw. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the Office has not properly established that Mikael teaches the claimed seeding conditions or timing of passaging required by the instant claims. Applicant states that Mikael does not suggest a method comprising preparing a suspension of primed Schwann cells on laminin-coated tissue culture containers and the required sending densities until 80-90% confluence is reached. Applicant refers to para 30 from Mikael, stating that this paragraph describes fibroblast depletion, but does not suggest a series of culture steps wherein cells are cultured to less than 90% before splitting. With respect to cell density, applicant argues that the density taught by Mikael is 
This argument has been fully considered, but is not found persuasive. Firstly, it is noted that one cannot show non-obviousness by attaching references individually where the rejections are based on combinations of references, see MPEP 2145. With regard to applicant’s arguments against the specific seeding conditions or timing of passaging required by the instant claims, Mikael describes expanding the hSC population and culturing for at least 7 days. Mikael describes plating densities of 5x105 cells/25 cm2 to produce an appropriate cell number for transplantation to the patient (Mikael, para 15). Mikael also describes multiple cell passage steps to eliminate fibroblast contamination, with specific reference to culturing under “sub-confluent” conditions (Mikael, para 30). Sub-confluent conditions is an equivalent statement to the instant claim language of “no greater than 90% confluence”, especially since the intended outcomes are identical (i.e. reduce fibroblast contamination to avoid a stalled culture scenario as described in the submitted declaration). Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine any deviation in cell density, culturing time, confluence or dissociation time that occurs between the disclosures of Mikael in view of Kaewkhaw. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955), see MPEP 2144.05. 
Applicant further argues that Kaewkhaw does not cure the deficiencies in Mikael’s disclosure. Applicant argues against the routine experimentation argument which is used to determine any deviation in cell density, culturing time, confluence or dissociation time that occurs between the disclosures of Mikael in view of Kaewkhaw. Applicant states that Table 1 from Kaewkhaw or any section referenced in Mikael describes the pre-requisite general conditions for routine optimization. Applicant states that Table 1 merely suggest “tissue processing and culturing times for P0” along with purity and yield at the end of 
This argument has been fully considered, but is not found persuasive. The general conditions of the instant claims are indeed disclosed in the prior art since Mikael expressly  describes plating densities of 5x105 cells/25 cm2 and multiple cell passage steps to eliminate fibroblast contamination, with specific reference to culturing under “sub-confluent” conditions (Mikael, para 30). One of ordinary skill would understand that “sub-confluent conditions” is an equivalent statement to the instant claim language of “no greater than 90% confluence”, especially since the intended outcomes are identical (i.e. reduce fibroblast contamination to avoid a stalled culture scenario as described in the submitted declaration). Furthermore, Table 1 from Kaewkhaw outlines various results from the prior art describing hSC yield and as well as sub culturing techniques to improve purity.  The fact that Kaewkhaw lists culturing time, purity and yield as variable factors in Table 1 indicates that these are optimizable factors. 
Applicant points to a declaration under 37 C.F.R. 132 by Dr. James Guest to support arguments that the seeding densities used provide an ideal environment for maximal cell expansion that minimizes the growth of contaminating cells like fibroblasts. The Guest declaration states that strong initial growth of the culture favors SC expansion, thereby limiting fibroblast contamination which was not appreciated in the cited art. The Guest declaration states that sub-culturing step, where the cells are no greater than 90% confluent favors the expansion of SC over fibroblasts while also reducing the risk of a stalled culture scenario. 
The declaration under 37 C.F.R. 132 by Dr. James Guest has been fully considered, but is not found persuasive. The prior art has a clear appreciation for maintaining pure SC cultures in which fibroblast contamination is minimized or eliminated. In fact, Mikael provides an entire section entitled “Fibroblast Depletion” wherein culturing steps, including reference to “sub-confluent” sub-culturing steps are cited in order to maximize SC expansion and minimize fibroblast contamination (Mikael, para 30). Mikael states In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633